Citation Nr: 0826057	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-37 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right knee 
disability (characterized as pain), claimed as a residual of 
injury.

2.  Entitlement to service connection for boot shock, 
bilateral feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran had active service from December 2003 to March 
2005.   She also served in the National Guard prior to and 
after this service.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the RO, inter alia, denied service connection for right knee 
pain claimed as residuals of injury, boot shock, bilateral 
feet, and PTSD.  The veteran filed a notice of disagreement 
(NOD) in December 2005, and the RO issued a statement of the 
case (SOC) in October 2006.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in November 2006.

In her substantive appeal, the veteran requested a 
videoconference hearing before a Veterans Law Judge of the 
Board, and one was scheduled at the RO for May 12, 2008.  See 
38 C.F.R. § 20.700(e) (2007).  However, the veteran failed to 
appear for the hearing, and her request will therefore be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2007).

As a final preliminary matter, the Board notes that the 
veteran has claimed service connection for PTSD, and the 
claim has been developed as one relating to that disability 
only.  However, as indicated below, the veteran has been 
diagnosed with psychiatric disabilities other than PTSD, to 
include depression and dysthymia.  Moreover, a VA physician 
suggested a possible relationship between the veteran's 
depression and her military service.  Thus, the evidence 
appears to raise a claim for service connection for an 
acquired psychiatric disability other than PTSD, and such 
claim is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No right knee problems or condition in service, and there 
is no competent evidence of a nexus any current right knee 
condition and military service.

3.  Although the veteran claimed that she was diagnosed with 
bilateral boot shock during her National Guard service and 
active service, the evidence reflects that she has not had 
boot shock at any time since she filed her claim for service 
connection for this disability.

4.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee 
disability (characterized as pain), claimed as a residual of 
injury, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for service connection for boot shock, 
bilateral feet, are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.304, 4.125 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in April and May 2005 pre-rating letters, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to each claim.  The November 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the May 2005 letter met all 
four of Pelegrini's content of notice requirements as well as 
the VCAA's timing of notice requirement.  Each notice 
described above also included a specific request that the 
veteran furnish pertinent evidence in his possession 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).

Regarding the Dingess/Hartman notice requirements, a March 
2006 letter informed the veteran how disability ratings and 
effective dates are assigned and the type of evidence that 
impacts those determinations, and was followed by 
readjudication of the claim in the October 2006 SOC.  The 
veteran was therefore not prejudiced by the timing of 
Dingess/Hartman-complaint notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, VA outpatient treatment (VAOPT) records, and reports 
of VA examinations.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with each claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

1.  Right  Knee and Boot Shock

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2007).  Thus, evidence of 
current disability is a fundamental requirement for a grant 
of service connection.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 
(F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997)).  The requirement of the existence of a current 
disability is satisfied when a veteran has a disability at 
the time he files his claim for service connection or during 
the pendency of that claim, even if the disability resolves 
prior to adjudication of the claim.  McClain, 12 Vet. App.  
at 321.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the criteria for 
service connection for right knee disability, claimed as a 
residualof injury and for boot shock, bilateral, are not met.

As for the right knee, on the May 2005 VA general 
examination, the assessment, based on normal examination 
findings, included "right knee patellofemoral syndrome, 
stable without functional impairment with the individual 
activities of daily living."  A June 2005 report of a right 
knee MRI contained all normal findings except for abnormal 
fluid collection within Hoffa's fat pad.  A July 2005 VAOPT 
note indicated that the veteran was essentially healthy, but 
noted "cervical and knee strain, improving."  An August 
2005 VAOPT note indicated that there was right knee pain with 
no signs of inflammation.

As to what constitutes a disability, the Board notes that 
complaints of pain, alone, without evidence of underlying 
pathology, do not constitute a disability for VA purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In addition, 
based on the definition found in 38 C.F.R. § 4.1, the term 
disability "should be construed to refer to impairment of 
earning capacity due to disease, injury, or defect, rather 
than to the disease, injury, or defect itself."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The diagnosis of right 
knee patellofemoral syndrome specifically indicated that 
there was no functional impairment from this condition, and 
the diagnoses of abnormal fluid collection and of knee 
strain/essentially healthy do not indicate that there was any 
pathology underlying these diagnoses.  In addition, the May 
to August 2006 records of the veteran's chiropractor did not 
contain any diagnoses relating to the right knee.  Thus, 
there does not appear to be any evidence of a right knee 
disability from the time the veteran filed her April 2005 
claim for service connection for residuals of a right knee 
injury.

However, even assuming that the veteran has been diagnosed 
with a disability of the right knee, there is no evidence of 
a right knee disability in service.  There are no complaints, 
findings, or diagnoses of a right knee disability in the 
service medical records.  In addition, and there is no 
indication of a right knee disability in the February 2005 
post deployment health assessment, although the veteran noted 
in that document that she had muscle aches generally.  
Moreover, neither the above-noted documents identifying right 
knee conditions nor any other evidence in the claims file 
contains an opinion indicating a medical nexus between any 
right knee disability and service, the veteran has not 
presented, identified, or even alluded to the existence of 
any such medical opinion.  In short, there is no competent 
evidence to support the claim.

As for the bilateral boot shock, the veteran indicated in an 
April 2005 statement that boot shock was diagnosed during 
basic training in March 2000 and she continued to experience 
numbness of the feet, but she subsequently indicated in her 
substantive appeal that each of her disabilities, to include 
boot shock were the result of her active service (in Iraq).  
However, none of the post-service VAOPT notes or records from 
the veteran's chiropractor indicate the existence of this, or 
any other disability of the feet.  Moreover, on the May 2005 
VA general medical examination, there was no evidence of pes 
planus, trauma, or infections of the feet, the toes were 
normal without evidence of neuropathy or peripheral vascular 
disease, there was no tenderness to palpation.  The diagnosis 
was, "Boot shock to her toes during training, resolved."

Thus, the evidence reflects that the veteran has not had boot 
shock at any time since she filed her claim for service 
connection for this disability.  As noted above, service 
connection requires competent evidence of a current 
disability.  See, e.g., McClain, 12 Vet. App.  at 321.  Here, 
there is simply no medical evidence that the veteran has had 
boot shock at any time from the filing of her April 2005 
claim.

2.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2007).

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2007).

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the first criterion for service connection 
for PTSD is not met.

On the May 2005 VA PTSD examination, the VA examiner 
indicated that, while the veteran had likely witnessed 
wounded and dying soldiers in Iraq, the clinical picture, to 
include endorsement of "only a couple of clinical symptoms" 
of PTSD, "would tend to contraindicate" a diagnosis of 
PTSD.  As noted, the VA examiner did diagnose dysthymia and 
depression, and a claim for service connection for these 
disabilities has been referred to the RO.  However, this 
medical opinion, the only one based on examination findings 
consistent with DSM-IV, indicates that the veteran does not 
have PTSD.  Moreover, February 2004 VA Screening for PTSD was 
negative.  In addition, while a July 2005 VAOPT note 
indicated "possible PTSD," this ambiguous conclusion was 
not based on examination findings or consistent with DSM-IV.  
Finally in this regard, while an August 2005 VAOPT note 
indicated a history of sexual trauma in service, this note 
did not indicate that the veteran had PTSD, and this incident 
was not one claimed as an in-service stressful experience.

As noted above, service connection requires competent 
evidence of a current disability.  See, e.g., McClain, 12 
Vet. App.  at 321.  Accordingly, where, as here, the 
competent, probative evidence establishes that the veteran 
does not have PTSD, the current disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  Thus, the claim 
for service connection for PTSD must be denied because the 
first essential criterion for a grant of service connection-
evidence of the claimed disability-has not been met.

3.  All Disabilities

In addition to the medical evidence, the Board has considered 
the veteran's written assertions; however, none of this 
evidence provides a basis for allowance of any of the claims.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the veteran is not shown to be 
other than laypersons without the appropriate medical 
training and expertise, she is competent to render a 
probative (persuasive) opinion on a medical matter-to 
include whether she has a current right knee disability, boot 
shock, or PTSD, or whether any right knee disability is 
related to service.  See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

Under these circumstances, the Board finds that each claim 
for service connection must be denied.  In reaching each 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as competent, 
probative evidence does not support any claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for right knee disability (characterized 
as pain), claimed as a residual of injury, is denied.

Service connection for boot shock, bilateral feet, is denied.

Service connection for PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


